DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 1 – 7 in the reply filed on 03/01/2021 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Matsubayashi et al. (US 7,897,089) in view of Ditto (US 4,076,780), and further in view of Hewitt (US 4,204,822).

However, Matsubayashi et al. fail to disclose the resin sealing device further comprising an elastic member positioned between the fixed die or the fixed platen and the moveable die or the moveable platen to urge the fixed die and the moveable die away from each other.  
On the other hand, Ditto teaches a compression molding device comprising an hydraulic member (Fig.3, Items 26) positioned between a fixed die or a fixed platen 
Hewitt teaches a molding machine comprising an elastic member (Fig.4, Item 27) positioned between a fixed die or a fixed platen (Fig.4, Item 14) and a moveable die or a moveable platen (Fig.4, Item 6); wherein an hydraulic member could be used instead of the elastic member (Col.4, Lines 46 – 50).
It would have been obvious to a person with ordinary skill in the art, at the time the invention was filed, to employ the Ditto and Hewitt configuration with the Matsubayashi et al. because it would help control the downforce from the moveable platen, in this manner providing an uniform application of the downforce over the core, preventing unnecessary overflow of the resin in the insertion hole; furthermore, the use of a spring system instead of an hydraulic system would simplify the control of the system.   
With respect to claim 2, Ditto teaches wherein the die clamping device comprises a toggle link (Fig.8, Items 60 and 62).  
With respect to claims 3 and 4, Ditto teaches wherein the elastic member comprises a plurality of elastic members configured to be positioned radially outside of the laminated iron core around a center of the laminated iron core (Figs.3, 6 and 7, Items 26).  
With respect to claim 5,  Ditto teach further comprising a tubular member (Figs. 3, 6 and 7, Items 26) having an axial direction coinciding with the direction toward and away from the fixed platen and projecting from one of the moveable die or the moveable platen and the fixed die or the fixed platen toward the other; and a moveable member .  

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The attached hereto PTO Form 892 lists prior art made of record that the Examiner considered it pertinent to applicant's disclosure. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGARDO SAN MARTIN whose telephone number is (571)272-2074.  The examiner can normally be reached on 9:00 - 5:00 M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin G Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




         /Edgardo San Martin/
                                                                                                
          Edgardo San Martín
          Primary Examiner
          Art Unit 2837
          June 13, 2021